Anderson v Thomas (2015 NY Slip Op 04246)





Anderson v Thomas


2015 NY Slip Op 04246


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Mazzarelli, J.P., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


15156 304651/12

[*1] Robin Anderson, Plaintiff-Respondent, -
vDaren W. Thomas, et al., Defendants-Appellants.


Adams, Hanson, Rego, & Kaplan, Yonkers (Brian L. Miller of counsel), for appellants.
Dubow, Smith & Marothy, Bronx (Steven J. Mines of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about June 27, 2014, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant Thomas allegedly struck plaintiff's car while in a supermarket parking lot. Supreme Court correctly determined that issues of fact exist as to Thomas's liability for the accident. Plaintiff testified that prior to pulling out of a parking space in the parking lot, she looked to her right and then to her left, and did not see any moving vehicles. She claims that she had already exited the parking space and was driving straight when defendants' vehicle struck the front right bumper of her vehicle. Thomas testified that he was driving five miles per hour and did not see plaintiff's vehicle until after the accident. His wife, a passenger in their vehicle, also testified that she did not see plaintiff's vehicle until after the collision. Given defendants' testimony that they did not see plaintiff's vehicle before the collision, they failed to establish Thomas's lack of negligence (see Thoma v Ronai , 82 NY2d 736, 737 [1993]), or the applicability of the emergency doctrine (see Caristo v Sanzone , 96 NY2d 172, 174 [2001][the doctrine only applies when the defendant is faced with a "sudden and unexpected circumstance" that "leaves little or no time for thought, deliberation or consideration"]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK